     Case 3:20-cv-01198-GPC-KSC Document 71 Filed 10/26/20 PageID.990 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    ERIC KETAYI, and MIRYAM KETAYI,                Case No.: 20-CV-1198 TWR (KSC)
      both individually and on behalf of all
12
      others similarly situated and for the          ORDER GRANTING JOINT
13    benefit of the general public,                 MOTION TO SET BRIEFING AND
                                   Plaintiffs,       HEARING SCHEDULE ON
14
                                                     DEFENDANTS’ MOTIONS TO
15    v.                                             DISMISS
16    HEALTH ENROLLMENT GROUP, a
                                                     (ECF No. 70)
      Florida corporation; ADMINISTRATIVE
17
      CONCEPTS, INC., a Pennsylvania
18    corporation; AXIS, a Bermuda
      corporation d/b/a Axis Insurance
19
      Company; AXIS SPECIALTY U.S.
20    SERVICES, INC., a Delaware
      corporation; ALLIANCE FOR
21
      CONSUMERS USA, a Nebraska
22    corporation; LIBERTY HEALTH, an
      entity of unknown form; HEALTH PLAN
23
      INTERMEDIARIES HOLDINGS, LLC, a
24    Delaware corporation; HEALTH
      INSURANCE INNOVATIONS
25
      HOLDINGS, INC., a Delaware
26    corporation; FIRST HEALTH GROUP,
      CORP., a Delaware corporation; MARC
27
      MUNOZ, an individual; KEVIN
28

                                                 1
                                                                        20-CV-1198 TWR (KSC)
     Case 3:20-cv-01198-GPC-KSC Document 71 Filed 10/26/20 PageID.991 Page 2 of 2



 1    ROMERO, an individual; and JUANITA
      NICOLUCCI, an individual, inclusive,
 2
                                      Defendants.
 3
 4         Presently before the Court is Plaintiffs Eric and Miryam Ketayi and Moving
 5   Defendants Health Plan Intermediaries Holdings, LLC; Health Insurance Innovations
 6   Holdings, Inc.; Administrative Concepts, Inc.; First Health Group, Corp.; AXIS, d/b/a Axis
 7   Insurance Company; Axis Specialty U.S. Services, Inc.; Health Enrollment Group; Marc
 8   Munoz; and Kevin Romero’s Joint Motion to Set Briefing and Hearing Schedule on
 9   Defendants’ Motions to Dismiss (“Joint Mot.,” ECF No. 70). Good cause appearing, the
10   Court GRANTS the Joint Motion. Accordingly, the Court CONTINUES the hearing on
11   the Moving Defendants’ Motions to Dismiss (ECF Nos. 63, 64, 65, 66, and 69) to
12   January 27, 2021 at 1:30 p.m. in Courtroom 3A.           Plaintiffs SHALL FILE their
13   opposition(s) on or before December 9, 2020, and the Moving Defendants MAY FILE
14   their replies, if any, on or before January 8, 2021.
15         IT IS SO ORDERED.
16
17   Dated: October 26, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                            20-CV-1198 TWR (KSC)
